DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Election/Restrictions
During a telephone conversation with Mr. Peter Zacharias on 2 November 2020, a provisional election was made without traverse to prosecute the invention of claims 1-17.  However, after search and in view of the finding of allowable subject matter in claim 18, no claims will be subject to restriction.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Peter Zacharias on 8 December 2020 and 5 January 2021.
The application has been amended as follows: 
Specification
[0026], line 9: “frame 102 may include an elastomeric or rubber seal or grommet or other structure to help”
[0027], line 6: “screen 104 may be welded or 
and is located on”
[0034], line 1: “The first wand element 120 is operated by the motor 106 to rotate about the”
[0036], line 10: “element 120 approaches the next corner. During such rotation, 
[0045], line 1: “As before, the suction wand 408 extends to a distal end 416 that is movable
[0056], line 6: “from the distal end 616 to a manifold 708.”
Claim 5
Line 2: “wand element comprises a first inlet opening of the one or more inlet openings facing the screen and the second wand”
Claim 6
Line 3: “the screen, the single inlet opening comprising the one or more inlet openings.”
Claim 8
Line 1: “The agricultural equipment air screen cleaning assembly of claim 7, further”
Claim 15
Line 3: “at least a first inlet opening of the one or more inlet openings is located in the second wand;”
Line 4: “at least a second inlet opening of the one or more inlet openings is located in the third wand;”

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a suction wand operatively connected to the motor and located on an upstream side of the screen, the suction wand being rotatably connected about a rotation axis at a central region of the screen, the suction wand comprising at least one distal end that is movable in a radial direction with respect to the rotation axis to follow the non-circular outer perimeter as the suction wand rotates about the rotation axis, one or more inlet openings facing the screen, and an internal suction flow path in fluid connection with the one or more inlet openings, the suction flow path extending from a manifold to the at least one distal end of the suction wand (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of an agricultural combine comprising an engine; a frame having an airflow opening having a non-circular outer perimeter; a screen mounted to the frame within the airflow opening and extending to the noncircular outer perimeter; an airflow passage extending from the screen to the engine; and an air screen cleaning assembly comprising: a motor; and a suction wand operatively connected to the motor and located on an upstream side of the screen, the suction wand being rotatably connected about a rotation axis at a central region of the screen, the suction wand comprising at least one distal end that is movable in a radial direction with respect to the rotation axis to follow the non-circular outer perimeter as the suction wand rotates about the rotation axis, one or more inlet openings facing the screen, and an internal suction flow path in fluid connection with the one or more inlet openings, the suction flow path extending from a manifold to the at least one distal end of the suction wand (claim 18) is considered to define patentable subject matter over the prior art.

The closest prior art is regarded to be Hershbarger et al. (US 2013/0014341 A1), which discloses a screen cleaning system (Abstract) for a square screen of an agricultural combine engine ([0002], [0009]) comprising (Fig. 1) a sweeping arm assembly 40 with a hollow arm 42 connected to a vacuum source 33 ([0010]). To clean the corners of the screen, a movable brush member 50 that extends to a distal end of the arm is provided to reach the corners ([0011]). However, no suggestion is made that the brush member should comprise a suction flow path that extends to the distal end of the arm assembly.
Radially extending segments affixed to sweeping arm assemblies that reach into the corners of surfaces that are bounded as squares are known in the art of settling tanks, as are seen in the prior arts of Piper (US 1,457,794), Wooh (US 4,043,920), and Olear (US 4,323,456). However, none of these extending features comprise a suction flow path, and the practitioner in the art of engine air-intake filters would not have had reason to investigate the unrelated art of settling tank sweeping mechanisms.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772